Citation Nr: 1439425	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  10-40 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a left knee condition.


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney at Law


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel






INTRODUCTION

The Veteran had active military service from April 1969 to April 1971.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In July 2013 the Board issued a decision denying service connection for the issue on appeal.  The Veteran then timely appealed that decision to the Court of Appeals for Veterans Claims (Court).  Pursuant to a January 2014 Joint Motion for Remand (JMR), the Court Clerk vacated the Board's July 2013 decision and remanded the matters for development consistent with the JMR.  Specifically, the JMR found the Veteran's left knee disability was not noted on the Veteran's pre-induction examination.

The claims file includes additional evidence submitted directly to the Board that has not been initially considered by the RO, including the July 2014 opinion from a private physician.  However, the file includes an August 2014 written statement from the Veteran and his representative waiving initial RO consideration of the additional evidence submitted.  See 38 C.F.R. 20.1304(c).  Accordingly, the Board finds appellate consideration may proceed without any prejudice to the Veteran.

The Board must note that in reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.


FINDING OF FACT

The Veteran's left knee condition was not noted on his entrance examination, and he experienced left knee symptoms during active service, which medical evidence indicates led to his current condition.


CONCLUSION OF LAW

The criteria for service connection for a left knee disability have been met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for a left knee disability.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Under VA regulations, a Veteran is presumed to be in sound condition when he entered into military service, except for any defects, injuries, or conditions noted on the entrance examination.  38 U.S.C.A. § 1132; 38 C.F.R. § 3.304.  

On the medical history report completed at entry into service in September 1968, the reviewing physician noted that the Veteran had had a fracture of the left knee with pain, no sequelae, and the examination showed a scar on the knee.  The Board concluded in the prior decision that even though this condition was not noted on the examination report itself, it was noted by the reviewing physician on his accompanying and contemporaneous report of medical history completed on the same day, and the Board found this sufficient to establish the Veteran had a pre-existing left knee condition.

However, the JMR found that the Veteran's "left knee fracture was not noted at entry."  The Board completely disagrees with this conclusion.  The Report of Medical History is a document completed by an individual about to enter military service, which is then reviewed and annotated by the examining physician, in conjunction with performing an entry physical examination.  In other words, it is the Board's opinion that these documents together constitute a record of any complaints or medical conditions an individual may have had prior to entering service.  It seems to the Board that excluding the Report of Medical History from being read in conjunction with the examination report is a disservice to the intent of the regulations in determining whether a condition pre-existed service.  

However, the Board is now obligated to follow the JMR.  Therefore, pursuant to the JMR, the Board finds the Veteran's left knee disability was not noted on his entrance examination.  Accordingly, the presumption of soundness applies.

In order to rebut the presumption of soundness, there must be clear and unmistakable evidence that the condition existed prior to active service and clear and unmistakable evidence that the condition was not aggravated by active service.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The Board finds there is evidence indicating that the Veteran injured his left knee prior to active service, including the Veteran's own testimony.  Moreover, the Veteran himself on two occasions during service freely admitted injuring his knee before service.  However, with the JMR affording the Veteran the presumption of soundness, this evidence is probably not enough to rebut the presumption.

The Veteran did incur a knee injury during service, resulting in a limited physical profile.  Since the Board's prior decision the Veteran has submitted additional evidence in support of his claim, including written statements from two friends stating the Veteran could not complete the same activities after his service as he had been able to prior to service due to his left knee problems.  The Veteran also submitted a July 2014 letter from a private physician, Dr. Ali, who opined the Veteran's left knee disability was exacerbated by active service, and provided a complete rationale for her opinion.

Accordingly, in light of the JMR and the newly submitted evidence, the Board finds there is not clear and unmistakable evidence that the Veteran had a pre-existing left knee condition, and he did experience knee-related symptomatology during service.  Affording all benefit of the doubt to the Veteran, the Board finds his currently diagnosed left knee disability began during service, and service connection is granted.


ORDER

Service connection for a left knee disability is granted.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


